McAvoy, J.
Garnishment, attachment or execution will not he out of a State court to catch funds in the hands of a Federal bankruptcy trustee which may become the dividend of a creditor of the bankrupt. The attachment levy was, therefore, ineffective to give jurisdiction to the State court to order publication of the summons.
The order denying the motion to vacate the order for service of the summons should be reversed, with ten dollars costs and dis*50bursements, and the motion granted, with ten dollars costs, and the appeal from the order denying motion for reargument dismissed.
Finch, P. J., Martin, O’Malley and Townley, JJ., concur.
Order denying motion to vacate order for service of summons reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, and appeal from order denying motion for reargument dismissed.